Wyly, J.
Defendant and appellee moves to dismiss this appeal because the record does not show a note of evidence, statement of facts, hill of exception or assignment of errors, and because the interest of the plaintiff in the matter in disimte does not exceed five hundred dollars.
The clerk of the District Court has certifled that the transcript filed in this court contains a true and correct copy of “ all the proceedings had, documents filed and evidence adduced on the trial,” and this suffices to enable this court to consider the case and decide it on its merits. 20 A. 213.
*337The appellant has hied in this court his affidavit that the matter in dispute and his interest therein exceeds five hundred dollars.
The matter in dispute is the possession of certain notarial records in the hands of the defendant, which the relator as custodian of notarial records of the parish of Orleans, under act affirmed twenty-eighth March, 1867, sues to recover.' Ilis interest in said records is the fee3 he is entitled to hy said act for certifying copies thereof. His affidavit establishes that his interest therein exceeds five, hundred dollars, which gives this court jurisdiction.
The motion to dismiss is therefore overruled.